Exhibit FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ISLAND BREEZE INTERNATIONAL FOR YEARS ENDED DECEMBER 31, 2, AND THE PERIOD FROM ­SEPTEMBER 27, 2006 (INCEPTION) TO DECEMBER 31, REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Island Breeze International, Inc. Bellmawr, New Jersey We have audited the accompanying consolidated balance sheets of Island Breeze International, Inc., and subsidiaries (“the Company”), a development stage enterprise, as of December 31, 2009 and 2008 and the related consolidated statements of operations, stockholders' equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board of the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2, the Company has incurred significant losses from operations since its inception and has a working capital deficiency.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Bernstein & Pinchuk LLP New York, NY April 5, 2010 F-2 ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Balance Sheets December 31, 2009 2008 ASSETS Current assets Cash and cash equivalents $ 77,333 $ 59,016 Prepaid Expenses 353,490 5,000 Total current assets 430,823 64,016 Property and Equipment - at cost, net of accumulated depreciation 8,860 10,771 Vessel under renovation - m/v Island Breeze (ex Atlantis) 9,834,437 9,522,632 Vessel under renovation - m/v Casino Royale 6,861,500 5,768,665 $ 17,135,620 $ 15,366,084 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ 529,140 $ 285,255 Accrued expenses 245,854 40,745 Notes payable - related parties 358,700 90,371 Convertible notes payable 412,452 4,849,643 Total current liabilities 1,546,146 5,266,014 Convertible notes payable - noncurrent - 500,000 Stockholders' equity Preferred stock, $ 0.001 par value or share, 1,000,000 authorized, none issued - - Class A common stock: $ 0.001 par value; authorized 100,000,000; 24,323,850 and 13,389,500 issued and outstanding at December 31, 2009 and 2008 24,324 13,889 Class B common stock: $ 0.001 par value; 16,110,500 authorized,issued and outstanding at December 31, 2009 and 2008 16,111 16,111 Additional paid-in capital 18,580,294 10,977,397 Accumulated deficit during development stage (3,031,255 ) (1,407,327 ) Total stockholders' equity 15,589,474 9,600,070 $ 17,135,620 $ 15,366,084 See Accompanying Notes to Consolidated Financial Statements. F-3 ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Statements of Operations September, 2006 (inception) to Year Ended December 31, December 31, 2009 2008 2009 Revenues $ - $ - $ - Cost of Revenues - - - Gross Profit $ - $ - $ - General, selling and administrative expenses 1,595,447 619,604 3,003,967 Operating loss $ (1,595,447 ) $ (619,604 ) $ (3,003,967 ) Non-operating income (expense) Interest income 4 1,193 1,197 Interest expense (28,485 ) - (28,485 ) Loss before income tax expense (1,623,928 ) (618,411 ) (3,031,255 ) Income tax expense - - - Net Loss $ 1,623,928 ) $ (618,411 ) $ (3,031,255 ) Net loss per share, basic and diluted $ (0.05 ) $ (0.02 ) Average number of shares of common stock outstanding, basic and diluted 35,786,615 30,000,000 See Accompanying Notes to Consolidated Financial Statements. F-4 ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Statements of Stockholders’ Equity Accumulated Deficit Common Stock Additional During Shares Amount Paid-In Development Class A Class B Class A Class B Capital Stage Total September 27, 2006 (Inception) 13,889,500 16,110,500 $ 13,889 $ 16,111 $ (30,000 ) $ - $ - Additional cash contributions to equity - 5,003,926 - 5,003,926 Net loss - (172,009 ) (172,009 ) Balance, December 31, 2006 13,889,500 16,110,500 13,889 16,111 4,973,926 (172,009 ) 4,831,917 Additional cash contributions to equity - 4,970,795 - 4,970,795 Net loss - (616,907 ) (616,907 ) Balance, December 31, 2007 13,889,500 16,110,500 13,889 16,111 9,944,721 (788,916 ) 9,185,805 Additional cash contributions to equity - 1,032,676 - 1,032,676 Net loss - (618,411 ) (618,411 ) Balance, December 31, 2008 13,889,500 16,110,500 13,889 16,111 10,977,397 (1,407,327 ) 9,600,070 Stock issued in recapitalization pursuant to reverse merger 3,500,000 - 3,500 - (3,500 ) - - Convertible note issued forcancelled officer shares 2,000,000 - (2,000 ) - (168,000 ) - (170,000 ) Shares issued for convertible notes payable at $ 1.00 per share 5,566,795 - 5,567 - 5,561,228 - 5,566,795 Shares issued for convertible notes payable at $ 0.50 per share 300,049 - 300 - 149,725 - 150,025 Shares issued for convertible notes payable at $ 0.28 per share 600,000 - 600 - 169,400 - 170,000 Shares issued for services 1,472,500 - 1,473 - 827,277 - 828,750 Shares issued for cash 915,000 - 915 - 456,585 - 457,500 Shares issued for notes payable at $ 0.25 per share 80,000 - 80 - 19,920 - 20,000 Additional cash contributions to capital - 590,262 - 590,262 Net loss - (1,623,928 ) (1,623,928 ) Balance, December 31, 2009 28,323,844 16,110,500 $ 24,324 $ 16,111 $ 18,580,294 $ (3,031,255 ) $ 15,589,474 See Accompanying Notes to Consolidated Financial Statements. F-5 ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Statements of Cash Flows Sept 27, 2006 Year ended December 31, (inception) to 2009 2008 December 31, 2009 Cash Flows From Operating Activities Net loss $ (1,623,928 ) $ (618,411 ) $ (3,031,255 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation 2,660 3,353 10,488 Stock issued for services 828,750 - 828,750 Stock issued for interest 25 - 25 Changes in assets and liabilities Prepaid expenses (348,490 ) 3,775 (353,490 ) Accounts Payable 243,885 273,439 529,141 Accrued interest 27,786 27,786 Accrued expenses 205,109 (23,461 ) 245,853 Net cash used in operating activities (664,203 ) (361,305 ) (1,742,702 ) Cash Flows From Investing Activities Purchase of furniture and equipment (749 ) - (20,097 ) Acquisition and renovation of property and equipment, m/v Island Breeze and m/v Casino Royale (1,187,488 ) (6,268,224 ) (16,497,384 ) Net cash used in investing activities (1,188,237 ) (6,268,224 ) (16,517,481 ) Cash Flows From Financing Activities Proceeds from issuance of convertable notes 557,000 5,440,014 6,016,362 Proceeds from issuance of notes 399,000 - 399,000 Proceeds from issuance of common stock cash 457,500 - 457,500 Payments of notes payable (133,005 ) - (133,005 ) Contributed capital 590,262 1,032,676 11,597,659 Net cash provided by financing activities 1,870,757 6,472,690 18,337,516 Net increase (decrease) in cash 18,317 (156,839 ) 77,333 Cash and cash equivalents, beginning of period 59,016 215,855 - Cash and cash equivalents, end of period $ 77,333 $ 59,016 $ 77,333 Cash paid during the period for: Interest Paid $ 1,005 $ - $ 1,005 Taxes Paid $ - $ - $ - Supplemental Information and Non-monetary Transactions: Issuance of stock for convertible debt and accrued interest $ 5,886,820 $ - $ 5,886,820 Issuance of stock for services $ 828,750 $ - $ 828,750 Capitalized accrued interest $ 217,152 $ 349,643 $ 566,795 Issuance of stock for notes converted $ 20,000 $ - $ 20,000 Issuance of stock for interest converted $ 25 $ - $ 25 Issuance of $600,000 convertible debt for stock $ 170,000 $ - $ 170,000 See Accompanying Notes to Consolidated Financial Statements. F-6 ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements NOTE 1 - BASIS OF PRESENTATION AND NATURE OF BUSINESS Basis of Presentation Island Breeze International, Inc. (“IB International” or the “Company”) is the holding company of Island Breeze International (“IBI”), a development-stage enterprise under the provisions of ASC 915, “Development Stage Enterprises.”Island Breeze’s core business is focused on developing and operating gaming day cruises to nowhere.The mission of Island Breeze is to develop the next generation entertainment product for the discerning population, who demand excellence and an alternative closer to home. On June 12, 2nternational’s predecessor, Goldpoint Resources, Inc. (“Goldpoint”), acquired all of the issued and outstanding capital stock of IBI, a privately held exempt Cayman Islands company, which before closing was a wholly-owned subsidiary of Olympian Cruises, LLC (“Olympian”), a Delaware Limited Liability Company. As of June 12, 2009, Olympian acquired control of Goldpointin a transaction we referred to herein as the Share Exchange.As of such date, Goldpoint issued 30,000,000 shares of its common stock (or approximately 77.8 % of IB International’s common stock outstanding on the date hereof) to Olympian.In return for such issuances of shares, Goldpoint received all of the outstanding shares of capital stock of IBI thus, IBI became Goldpoint’s wholly-owned subsidiary and the business of the subsidiary constitutes our only operations. Since this transaction resulted in existing shareholders of IBI acquiring control of Goldpoint, for financial reporting purposes, the business combination has been accounted for as an additional capitalization of Goldpoint (a reverse acquisition with IBI as the accounting acquirer).As the operations of IBI are the only continuing operations of the Company, in accounting for the transaction, IBI is deemed to be the purchaser and parent company for financial reporting purposes.Accordingly, its net assets were included in the consolidated balance sheet at their historical value. Under the agreement relating to the Share Exchange (the “Exchange Agreement”), we were required to merge into a newly formed Delaware corporation (the “Merger”), thereby became a Delaware corporation, change our name to Island Breeze
